Exhibit 10.1

COMMITMENT INCREASE REQUEST

THIS Commitment Increase Request, dated as of February 23, 2017 (this
“Commitment Increase Request”), is made pursuant to Section 1.2(e) of that
certain Receivables Purchase Agreement, dated as of January 10, 2013, as amended
by the First Amendment to Receivables Purchase Agreement, dated as of August 20,
2013, the Second Amendment to Receivables Purchase Agreement, dated as of
December 13, 2013, the Third Amendment to Receivables Purchase Agreement, dated
as of December 12, 2014 the Fourth Amendment to Receivables Purchase Agreement,
dated as of December 11, 2015 and the Fifth Amendment to Receivables Purchase
Agreement dated as of December 9, 2016 (as so amended, and as otherwise
modified, supplemented, amended or amended and restated from time to time, the
“Agreement”), each by and among TARGA RECEIVABLES LLC, as seller (the “Seller”),
TARGA RESOURCES PARTNERS LP (“Targa”), as servicer (in such capacity, together
with its successors and permitted assigns in such capacity and any successor
servicer designated in accordance with the terms of the Agreement, the
“Servicer”), the various CONDUIT PURCHASERS party thereto from time to time, the
various COMMITTED PURCHASERS party thereto from time to time, the various
PURCHASER AGENTS party thereto from time to time, the various LC Participants
party thereto from time to time, and PNC BANK, NATIONAL ASSOCIATION, as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as LC BANK, is by and among the parties
listed above. Unless otherwise defined in this Amendment, capitalized terms
shall have the meanings assigned to such terms in the Agreement.

R E C I T A L S

WHEREAS, the Seller has requested that the Administrator, the PNC Purchaser
Group and PNC Bank, National Association (“PNC”), as Purchaser consent to an
increase in its Commitment in accordance with the terms of Section 1.2(e) of the
Agreement;

WHEREAS, subject to the terms hereof, the Seller, the Administrator, the
Purchaser Agent for the PNC Purchaser Group and PNC, as Purchaser wish to
increase the Commitment of the PNC Purchaser Group as provided herein.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and sufficient consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

Section 1.    Increase in Commitment.

1.1.    Upon the satisfaction of the conditions set forth herein, the Commitment
of the PNC Purchaser Group shall be increased to $250,000,000 and accordingly,
the reference to “$175,000,000” set forth below PNC’s signature to the Agreement
shall be deemed to be a reference to the new Commitment of the PNC Purchaser
Group of “$250,000,000”.

1.2.    As provided in Section 1.2(e) of the Agreement, the Purchase Limit shall
automatically increase by the amount of the increase in the Commitment
consummated hereunder and shall equal $350,000,000 after giving effect to this
Commitment Increase Request.

 



--------------------------------------------------------------------------------

Section 2.    Representations and Warranties of the Seller and Targa. (i) The
Seller makes the representations and warranties contained in Sections 1 and 3 of
Exhibit III to the Agreement, and (ii) Targa makes the representations and
warranties in Section 2 of Exhibit III to the Agreement, in each case, as of the
Effective Date (as defined below) (unless any such representation or warranty
expressly indicates it is being made as of another specific date), both before
and immediately after giving effect to this Commitment Increase Request.

Section 3.    Agreement in Full Force and Effect. All of the terms and
conditions of the Agreement shall remain in full force and effect.

Section 4.    Effectiveness. This Commitment Increase Request shall become
effective in accordance with its terms as of the date hereof (the “Effective
Date”) upon receipt by the Administrator of:

(i)    counterparts of this Commitment Increase Request executed by the Seller,
the Servicer, the Administrator, the Purchaser Agent for the PNC Purchaser
Group, and PNC, as Purchaser;

(ii)    a duly executed copy of the Commitment Increase Fee Letter, dated as of
the date hereof;

(iii)    a certificate from an authorized officer of the Seller certifying that
the resolutions previously certified to the Purchasers remain in force.

Section 5.    Counterparts. This Commitment Increase Request may be executed in
any number of counterparts and by separate parties hereto on separate
counterparts (including by way of facsimile or electronic transmission), each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.

Section 6.    Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

[SIGNATURE PAGES FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Request to be executed and delivered by their duly authorized officers as of the
date hereof.

 

TARGA RECEIVABLES LLC, as Seller By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

Address:   1000 Louisiana, Suite 4300   Houston, Texas 77002  

Attention: Vice President and

Treasurer

  Telephone: (713) 584-1375   Facsimile: (713) 584-1523   Email:
cmcewan@targaresources.com

[Signature Page to Commitment Increase Request]



--------------------------------------------------------------------------------

TARGA RESOURCES PARTNERS LP, as Servicer By:   Targa Resources GP LLC, its
general partner By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

Address:   1000 Louisiana, Suite 4300   Houston, Texas 77002   Attention: Vice
President and Treasurer   Telephone: (713) 584-1375   Facsimile: (713) 584-1523
  Email: cmcewan@targaresources.com

[Signature Page to Commitment Increase Request]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrator

By:  

/s/ Eric Bruno

  Name: Eric Bruno   Title: Senior Vice President

Address:   PNC Bank, National Association   300 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   Attention: Brian M. Stanley   Telephone: (412) 768-2001  
Facsimile: (412)762-9184   Email: ABFAdmin@pnc.com

[Signature Page to Commitment Increase Request]



--------------------------------------------------------------------------------

THE PURCHASER GROUPS: PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the
PNC Purchaser Group and as a Committed Purchaser By:  

/s/ Eric Bruno

  Name: Eric Bruno   Title: Senior Vice President

Address:   PNC Bank, National Association   300 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   Attention: Brian M. Stanley   Telephone: (412) 768-2001  
Facsimile: (412)762-9184   Email: ABFAdmin@pnc.com

PNC BANK, NATIONAL ASSOCIATION,
as an LC Bank

By:  

/s/ Eric Bruno

  Name: Eric Bruno   Title: Senior Vice President

Address:   PNC Bank, National Association   300 Fifth Avenue   Pittsburgh,
Pennsylvania 15222   Attention: Brian M. Stanley   Telephone: (412) 768-2001  
Facsimile: (412)762-9184   Email: ABFAdmin@pnc.com

[Signature Page to Commitment Increase Request]